722 S.E.2d 790 (2012)
Dianne Michele CARTER
v.
Noah MAXIMOV.
In the Matter of the Proposed Foreclosure of Claim of Lien Filed Against Erica Lauren Carter Bentley Living Trust Moorish Holy Temple of Science/Moorish Science Temple South Carolina Republic Temple No. 3A by Sycamore Grove Homeowners Association, Inc. Dated February 24, 2010 Recorded in Docket # 10-M-2730 in the Office of the Clerk of Superior Court for Mecklenburg County.
No. 403A11.
Supreme Court of North Carolina.
March 8, 2012.
Dianne Michele Carter, for Carter, Dianne Michele.
Jeffrey S. Bolster, Charlotte, for Maximov, Noah.
Michael Hunter, Charlotte, for Sycamore Grove Homeowners Association, Inc.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 19th of September 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is

*791 "Dismissed ex Mero Motu by order of the Court in conference, this the 8th of March 2012."